Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00319-CV

                       IN THE INTEREST OF N.D.S. AND I.F.S., Children

                         From the County Court at Law, Starr County, Texas
                                    Trial Court No. CC-16-367
                            Honorable Romero Molina, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: November 21, 2018

DISMISSED FOR WANT OF PROSECUTION

           An appellate court is authorized to dismiss an appeal for want of prosecution when the

appellant fails to file her brief by the deadline and gives no reasonable explanation for such failure.

TEX. R. APP. P. 38(a)(1). On October 11, 2018, this court ordered appellant to file her appellant’s

brief and a written response reasonably explaining (1) her failure to timely file the brief and (2)

why appellee is not significantly injured by appellant’s failure to timely file a brief. Appellant has

failed to comply with or respond to this order. Accordingly, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38(a)(1); 42.3(c).

                                                   PER CURIAM